DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The closest relevant arts are Mailander, Sr. (4,171,770) and Bohanon (2,983,213).
Mailander, Sr. discloses an environmental control, system for an agricultural animal housing facility (col. 1, lines 4-7), comprising an air handling system (Fig. 1, col. 3, lines 11-22) in communication with an agricultural animal housing facility (1), wherein, the air handling system is configured to receive intake air (58 in Fig. 2), apply a motive force to the intake air, and expel a volume of supply air (20 in Fig. 1) into the agricultural animal housing facility (1); wherein the air handling system, includes a first air intake (22, col. 6, lines 50-60) configured to receive fresh air from a location external to the agricultural animal housing facility (1), and a damper (59 in Fig. 2) disposed in the air handling system, configured to selectively vary a proportion of fresh air to internal air introduced to die air handling system, wherein a temperature of supply air is at least partially controlled via the proportion of fresh air to internal air (col. 5, line 50 through col. 6, line 21 and lines 46-66); and a duct (22) in flow communication with an outlet of the air handling system, wherein the duct (22) is configured to flow supply air to a plurality of supply air outlets (23) (see col. 3, line 67 through col. 4, line 5).  Mailander, Sr. discloses the agricultural animal housing facility (1) further includes a plurality air 

Bohanon discloses a climate control of an agricultural housing such as poultry houses, dairy barns, etc. (col. 1, lines 20-22) having dampers for selectively controlling the air circulation and the outside atmosphere (col. 1, lines 60-61) and by proper operation of the dampers any portion of the circulating air may be replaced by fresh air from the atmosphere (col. 2, lines 11-13) to maintain negative or positive pressure within the housing (see Fig. 3), as such when the dampers (22 in Fig. 3) are used, 
Claims 1-20 of this instant patent application differ from the disclosure of either Mailander, Sr. (4,171,770) and Bohanon (2,983,213) in that the air handling system specifically includes a fan located upstream of the duct wherein the fan is located downstream of the first air intake and the second air intake, as shown in Applicant’s Figure 2, and wherein the fresh air from the first air intake and the recirculated internal air from the second air intake is completely mixed prior to being expelled into the agricultural animal housing facility.  The purpose of this specific configuration/structure is to prevent cold ambient air from being directly supplied into the agricultural animal housing facility because the introduction of very cold air will reduce egg laying efficiency and can physically harm the birds (e.g. can cause hypothermia).  Additionally, the introduction of very cold air into a hot environment will lead to the formation of condensation as condensation within a laying house will increase the likelihood of bird illness such as pneumonia.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        February 22, 2021